El Juez Presidente Señoh del Toko,
emitió la opinión del tribunal.
Allá por el año 1908 doña .Teresa Antoni fué nombrada por la Corte de Distrito de San Juan tutora del incapacitado r Fausto Encabado, su esposo. Pasado algún tiempo la tu-tora y el incapacitado se trasladaron a España. Allí falleció la tutora el 25 de febrero de 1930, siendo nombrado para el cargo allí mismo doña Juana Eucabado, hermana del incapaz. Doña Mercedes y doña Eamona Eucabado, también herma-nas del incapaz, comparecieron en la Corte de Distrito de San Juan solicitando el nombramiento de la segunda como tutora, bajo la base de la nulidad del nombramiento de doña Juana hecho en España sin cumplir con todos los requisitos exigidos por la ley. Opúsose doña Juana. T la corte se negó a hacer el nombramiento solicitado. Doña Eamona y su hermana doña Mercedes apelaron para ante este tribunal.
Así las cosas, la opositora doña Juana Eucabado ha pe-dido que se desestime el recurso por no ser apelable la re-solución denegatoria del nombramiento de tutor, basando principalmente su oposición en lo resuelto por esta Corte Su-prema en el caso de Solá v. Solá, 30 D.P.R. 758. En él dijimos :
“Contra una resolución poniendo término a un expediente de in-capacidad, no cabe recurso de apelación. Contra ella la ley otorga a los interesados el derecho de deducir demanda ordinaria, existiendo en tal caso el recurso de apelación contra la sentencia que ponga tér-mino al litigio.”
Los casos no son iguales. En el de Solá se trataba de la *787declaración de incapacidad y se tuvo muy en cuenta lo dispuesto en el artículo 255 del Código Civil. En éste se trata del nombramiento de tutor únicamente. Para el nom-bramiento de tutores fija la ley un procedimiento especial y las resoluciones de las cortes dictadas dentro de dichos pro-cedimientos especiales son finales y apelables de acuerdo con lo dispuesto en el No. 1 del artículo 295 del Código de Enjuiciamiento Civil. El que esta corte haya conocido de casos sobre nombramiento de tutor dentro de recursos de certiorari — Del Moral v. Corte, 41 D.P.R. 523 y Del Moral v. Corte, 41 D.P.R. 758, no importa. En ciertos, casos aunque existe apelación la corte puede intervenir por certiorari. Véase la última decisión de esta corte en el caso de Micaela del Moral v. María del Carmen del Moral, 42 D.P.R. 462.

A virtud de todo lo expuesto, debe declararse sin lugar la moción de desestimación.